Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-9, 11-14 are pending in this Office Action.


Information Disclosure Statement (IDS)

The IDS submitted 04/22/2020 has been considered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,2,3,4,5,6,11 and 12 are rejected under 35 U.S.C 103 as being patentable over Schaem (USPAT 8081821) in view of GAUSEREIDE (USPUB 20110008017).

As per claim 1, 
Schaem teaches An image processing method  ( Col. 5, lines 3- 10) comprising: detecting, for image positions in an input image( FIG. 2A and Col. 7, lines 33-40) , the presence of a predetermined key colour ( Chroma keying process taught within Col. 8, lines 41- 50) ; generating an image texture( Col. 3, lines 40 – 50, Col. 4,1-10) , the generating step comprising: setting a texture background of the image texture to a predetermined background colour( Col. 12 , lines 10-17, lines 47-54) ; generating transparency values at image positions of the image  ( Col. 5, lines 18-35- “…A source image weighting value may effectively identify a transparency of foreground objects.  For example, a source image weighting value of 1 indicates that the corresponding source image data appears opaque, a source image value of 0 indicates that the corresponding source image data appears fully transparent, and a source image value of 0.5 indicates that the corresponding source image data appears 50% transparent….”) , the transparency value at an image position being dependent upon a detected property of the predetermined key colour in the input image, the transparency values ( Col. 10 , lines 10-15, 30-40) ; and 
Schaem does not explicitly teach providing a texture foreground of the image texture; and applying the image texture to the input image at image positions at which the predetermined key colour is present.  
However, within analogous art, GAUSEREIDE teaches providing a texture foreground of the image texture ( Paragraphs [0026-0027], [0031]) ; and applying the image texture to the input image at image positions at which the predetermined key colour is present ( Paragraphs [0029] and [0044]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of GAUSEREIDE within the modified teaching of the Chroma keying mentioned by Schaem because the Real time video inclusion system mentioned by GAUSEREIDE provides a system and method for implementing interactive environment for users with image contents by utilizing image keying and layering(ABSTRACT , Paragraph [0003]) . 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Real time video inclusion system mentioned by GAUSEREIDE   within the modified teaching of  the Chroma keying mentioned by Schaem  for implementation a system and method for interactive  environment for users with image contents by utilizing image keying and layering(ABSTRACT , Paragraph [0003]) .

As per claim 2, Combination of Schaem and GAUSEREIDE teach claim 1, 
Within analogous art,GAUSEREIDE  teaches in which the applying step comprises: applying the texture background and the texture foreground( Paragraph [0031]- “…video data from the background image for so long as the keying signal is in one state (for example indicating that the scan from the foreground image is showing the keying color).  Whenever the foreground scan stops showing the keying color, the keying signal changes state and the electronic switch now takes the video data from the foreground image….” And Paragraph [0042]) ; and setting a transparency of the texture foreground at an image position in response to the transparency value at that image position ( Paragraph [0031]- “…These include "luminance keying" where the keying signal is based on the brightness and darkness characteristics of the foreground image, e.g. each pixel will be converted into black and white and the resulting value will be used in further calculations to determine transparency.  The final result will retain the color of the original pixel.  If the user has specified a white background then any pixel that has a value greater than a certain limit will be transparent.  If the user has specified a black background then any pixel that has a value lower than a certain limit will be transparent….”).  

As per claim 3, Combination of Schaem and GAUSEREIDE teach claim 1,
Schaem teaches  in which the predetermined background colour is black ( Col.5 , lines 55-65- “… regions of the source image 102 that represent the green background appear black in the color channel 112, since the background regions have been removed. …”).

As per claim 4, Combination of Schaem and GAUSEREIDE teach claim 1,
Within analogous art,GAUSEREIDE  teaches  in which the step of setting the texture background  ( Paragraph [0042]- “…In a first step 42 "Create Background Image" the Content Creator creates a background image (video).  When the image is perfected and published, it will become the background to be chosen for interaction. …”) comprises setting the texture background of the image texture to the predetermined background colour only at image positions at which the predetermined key colour is not detected( Paragraphs [0044-0045] and [0094]) .  


As per claim 5, Combination of Schaem and GAUSEREIDE teach claim 4,
Within analogous art,GAUSEREIDE  teaches in which the step of generating transparency values comprises setting the transparency value to indicate complete transparency at image positions at which the predetermined key colour is not detected ( Paragraph [0031]- “…These include "luminance keying" where the keying signal is based on the brightness and darkness characteristics of the foreground image, e.g. each pixel will be converted into black and white and the resulting value will be used in further calculations to determine transparency.  The final result will retain the color of the original pixel.  If the user has specified a white background then any pixel that has a value greater than a certain limit will be transparent….” And croma key technique for image processing taught within Paragraphs [0029], [0044]) .  

As per claim 6, Combination of Schaem and GAUSEREIDE teach claim 1,
Within analogous art,GAUSEREIDE  teaches in which the providing step comprises 3Atty Docket No.: 545-862 executing a computer game program to generate the texture foreground representing a computer game environment( Paragraphs [0026] and [0095]) .  

As per claim 11, Schaem teaches A machine-readable non-transitory storage medium which stores computer software ( ABSTRACT, Col. 15 , lines 9-15) , and which when executed by a computer( Col. 15, lines 51- 60) , causes the computer to carry out actions, comprising: 
detecting, for image positions in an input image( FIG. 2A and Col. 7, lines 33-40), the presence of a predetermined key colour( Chroma keying process taught within Col. 8, lines 41- 50); 
generating an image texture( Col. 3, lines 40 – 50, Col. 4,1-10), the generating step comprising: setting a texture background of the image texture to a predetermined background colour( Col. 12 , lines 10-17, lines 47-54); generating transparency values at image positions of the image texture ( Col. 5, lines 18-35- “…A source image weighting value may effectively identify a transparency of foreground objects.  For example, a source image weighting value of 1 indicates that the corresponding source image data appears opaque, a source image value of 0 indicates that the corresponding source image data appears fully transparent, and a source image value of 0.5 indicates that the corresponding source image data appears 50% transparent….”), the transparency value at an image position being dependent upon a detected property of the predetermined key colour in the input image( Col. 10 , lines 10-15, 30-40), the transparency values( Col. 10 , lines 10-15, 30-40); 
Schaem does not explicitly teach providing a texture foreground of the image texture; and applying the image texture to the input image at image positions at which the predetermined key colour is present.  
However, within analogous art, GAUSEREIDE teaches providing a texture foreground of the image texture ( Paragraphs [0026-0027], [0031]) ; and applying the image texture to the input image at image positions at which the predetermined key colour is present ( Paragraphs [0029] and [0044]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of GAUSEREIDE within the modified teaching of the Chroma keying mentioned by Schaem because the Real time video inclusion system mentioned by GAUSEREIDE provides a system and method for implementing interactive environment for users with image contents by utilizing image keying and layering(ABSTRACT , Paragraph [0003]) . 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Real time video inclusion system mentioned by GAUSEREIDE   within the modified teaching of  the Chroma keying mentioned by Schaem  for implementation a system and method for interactive  environment for users with image contents by utilizing image keying and layering(ABSTRACT , Paragraph [0003]) .

As per claim 12,  Schaem teaches Apparatus ( FIGURE 2A , 5)  comprising: a detector configured to detect( FIG. 2A-106-Input Processing Module), for image positions in an input image( FIG. 2A and Col. 7, lines 33-40), the presence of a predetermined key colour( Chroma keying process taught within Col. 8, lines 41- 50); a texture generator configured to generate an image texture by setting a texture background 4Atty Docket No.: 545-862 of the image texture to a predetermined background colour (FIGURE 2C, 2D, Col. 12 , lines 10-17, lines 47-54); generating transparency values at image positions of the image texture( Col. 5, lines 18-35- “…A source image weighting value may effectively identify a transparency of foreground objects.  For example, a source image weighting value of 1 indicates that the corresponding source image data appears opaque, a source image value of 0 indicates that the corresponding source image data appears fully transparent, and a source image value of 0.5 indicates that the corresponding source image data appears 50% transparent….”), the transparency value at an image position being dependent upon a detected property of the predetermined key colour in the input image( Col. 10 , lines 10-15, 30-40),the transparency values( Col. 10 , lines 10-15, 30-40); and
Schaem does not explicitly teach providing a texture foreground of the image texture; and a processor to apply the image texture to the input image at image positions at which the predetermined key colour is present.
However, within analogous art, GAUSEREIDE teaches providing a texture foreground of the image texture ( Paragraphs [0026-0027], [0031]) ; and a processor ( FIGURE 5) to apply the image texture to the input image at image positions at which the predetermined key colour is present ( Paragraphs [0029] and [0044]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of GAUSEREIDE within the modified teaching of the Chroma keying mentioned by Schaem because the Real time video inclusion system mentioned by GAUSEREIDE provides a system and method for implementing interactive environment for users with image contents by utilizing image keying and layering(ABSTRACT , Paragraph [0003]) . 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Real time video inclusion system mentioned by GAUSEREIDE   within the modified teaching of  the Chroma keying mentioned by Schaem  for implementation a system and method for interactive  environment for users with image contents by utilizing image keying and layering(ABSTRACT , Paragraph [0003]) .



2.	Claims 7,8,9,13 and 14  are rejected under 35 U.S.C 103 as being patentable over Schaem (USPAT 8081821) in view of GAUSEREIDE (USPUB 20110008017) in further view of Benson (USPUB 20150347845).


As per claim 7, Combination of Schaem and GAUSEREIDE teach claim 1,
Within analogous art,Benson teaches comprising capturing the input image using a camera ( Paragraph [0076]- “…a camera interface ( 312)…”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Benson within the combined  modified teaching of the Real time video inclusion system mentioned by GAUSEREIDE   and the Chroma keying mentioned by Schaem because the Photographic scene replacement system mentioned by  Benson provides a system and method for implementing  the detection of detectable patterns within photographic scenes for distinguishing subject from a background ( ABSTRACT and Paragraph [0001]) . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Photographic scene replacement system mentioned by  Benson within the combined modified teaching of the Real time video inclusion system mentioned by GAUSEREIDE   and the Chroma keying mentioned by Schaem   for implementation a system and method for the detection of detectable patterns within photographic scenes for distinguishing subject from a background ( ABSTRACT and Paragraph [0001]) .

As per claim 8, Combination of Schaem and GAUSEREIDE teach claim 1,
Within analogous art, Benson teaches in which the detected property is brightness ( Paragraph [0232]- “…the shadow generation engine 608 detects the brightness values at the sampled pixels in the original photograph 420 to determine the characteristics of the shadow image 974.”) . 

As per claim 9, Combination of Schaem and GAUSEREIDE teach claim 1,
Within analogous art,Benson teaches in which the detecting step comprises comparing the input image with a reference image of the key colour background ( Paragraph [0174]- “FIG. 20 is a schematic diagram illustrating an example pattern detection engine 806.  The pattern detection engine 806 operates to receive either the data of the original photograph 420 or the subtraction image 830, or both, and process to detect the patterned surface 402 of the floor scene 174.  Then, the pattern detection engine 806 operates to generate a first intermediate mask 870 that can remove the detected patterned surface 402 from the original photograph 420.”).  

As per claim 13, Combination of Schaem and GAUSEREIDE teach claim 12,
Within analogous art,Benson teaches comprising a camera to capture the input image ( Paragraph [0076]- “…a camera interface ( 312)…”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Benson within the combined  modified teaching of the Real time video inclusion system mentioned by GAUSEREIDE   and the Chroma keying mentioned by Schaem because the Photographic scene replacement system mentioned by  Benson provides a system and method for implementing  the detection of detectable patterns within photographic scenes for distinguishing subject from a background ( ABSTRACT and Paragraph [0001]) . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Photographic scene replacement system mentioned by  Benson within the combined modified teaching of the Real time video inclusion system mentioned by GAUSEREIDE   and the Chroma keying mentioned by Schaem   for implementation a system and method for the detection of detectable patterns within photographic scenes for distinguishing subject from a background ( ABSTRACT and Paragraph [0001]) .

As per claim 14,  Combination of Schaem and GAUSEREIDE and Benson teach claim 13,
Within analogous art,Benson teaches comprising: a background screen of the predetermined key colour disposed so that an image subject is captured in front of the background screen( Paragraphs [0088-0089] and [0091]) ; a lighting arrangement to illuminate the image subject ( Paragraphs [0064] and [0078]).
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion

3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637